112 F.3d 517
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.John GABLE, Jr., Defendant-Appellant.
No. 96-35817.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 28, 1997.

Before:  BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
John Gable, Jr., appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion to vacate his 1992 conviction and sentence for several offenses including racketeering, conspiracy, and money laundering.  Gable's § 2255 motion asserted that his conviction and sentence violated the Double Jeopardy Clause in light of the civil forfeiture action brought by the government pursuant to 18 U.S.C. § 981(a)(1)(A) against Gable's real property.  The district court properly ruled that this claim is foreclosed by United States v. Ursery, 116 S.Ct. 2135 (1996).


3
Gable's claims (not included in his § 2255 motion before the district court) that the seizure of his property violated the Due Process and Excessive Fines Clauses are not cognizable under § 2255, which confers jurisdiction only over challenges to one's conviction or sentence.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3